DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: 
[008] recites “ph sensitive substance”. The Examiner suggests amending this to recite “pH sensitive substance” as the Examiner believes this corrects the spelling of the word “pH”.  
[011] recites “as described herein , ”. The Examiner suggests amending this to recite “as described herein,” to move the comma as there is an extra space after the word herein.
[014] recites “This feature embeds a ph-sensitive”. The Examiner suggests amending this to recite “This feature embeds a [[ph]] pH-sensitive” to correct the capitalization of the word “pH”.
[014] recites “This ph-sensitive material”. The Examiner suggests amending this to recite “This [[ph]] pH-sensitive material” to correct the capitalization of the word “pH”.
[014] recites “described ph-sensitive material”. The Examiner suggests amending this to recite “described [[ph]] pH-sensitive material” to correct the capitalization of the word “pH”.
[014] recites “the ph-of the fluid”. The Examiner suggests amending this to recite “the [[ph]] pH-of the fluid” to correct the capitalization of the word “pH”.
[014] recites “the ph-sensitive material”. The Examiner suggests amending this to recite “the [[ph]] pH-sensitive material” to correct the capitalization of the word “pH”.
[014] recites “Brief Description of the Drawings”. The Examiner suggests amending this header such that it is not a part of paragraph [0014].
[026] recites “a ph-sensitive material”. The Examiner suggests amending this to recite “a [[ph]] pH-sensitive material” to correct the capitalization of the word “pH”.
[026] recites “the ph of fluid”. The Examiner suggests amending this to recite “the [[ph]] pH of fluid” to correct the capitalization of the word “pH”.
[036] recites “Figures 1Aand 1B”. The Examiner suggests amending this to recite “Figures 1A and 1B” to provide a space between the words “1A” and “and”.
[036] recites “The channel boundaries indicated 1”. The Examiner suggests amending this to recite “The channel boundaries indicated at 1” as reference numeral 1 does not refer to the channel boundaries.
[036] recites “a port (2)”. The Examiner suggests amending this to recite “a port 2 ” as the reference numeral does not need parenthesis around it. 
[042] recites “the separable tip of the present invention is indicated 15 17 18. .”. The Examiner suggests amending this to recite “the separable tip of the present invention is indicated at the unitary structure shown at 15, 17, and 18 in Fig. 3.[[ .]]” to remove the duplicate period and further explain that the shape of the separable tip is portrayed at the unitary structure comprised by those three reference numerals.
[044] recites “A surface as depicted 18 will secure”. The Examiner suggests amending this to recite “A surface as depicted at 18 will secure” as 18 does not refer to the surface but rather the portion that will be embedded within or around a replacement gastrostomy tube.
[048] recites “mesh reinforcement for purposed of this disclosure”. The Examiner suggests amending this to recite “mesh reinforcement for  purposes of this disclosure” because the Examiner believes the word “purposed” was intended to be “purposes”.
[049] recites “a ph-sensitive material”. The Examiner suggests amending this to recite “a [[ph]] pH-sensitive material” to correct the capitalization of the word “pH”.
[049] recites “the ph of fluid”. The Examiner suggests amending this to recite “the [[ph]] pH of fluid” to correct the capitalization of the word “pH”.
[049] recites “the ph-sensitive material”. The Examiner suggests amending this to recite “the [[ph]] pH-sensitive material” to correct the capitalization of the word “pH”.
[049] recites “The ph-sensitive material”. The Examiner suggests amending this to recite “The [[ph]] pH-sensitive material” to correct the capitalization of the word “pH”.
[049] recites “The ph-sensitive material 31 32”. The Examiner suggests amending this to recite “The [[ph]] pH-sensitive material 31, 32” to correct the capitalization of the word “pH” and add a comma between the reference numerals 31 and 32.
The specification is objected to because reference character “13” has been used to designate both “the status device” in [029] and “a retention balloon” in [041].  The Examiner suggests amending the specification such that the reference character 13 only refers to one structure.
The specification is objected to because reference character “18” has been used to designate both “the proximal end of the tip” in [043], “the overall tip structure” in [043], and “gastrostomy tube” in [044].  The Examiner suggests amending the specification such that the reference character 18 only refers to one structure.
The specification is objected to because reference character “19” has been used to designate both “An outline of the distal end” in [042] and “the distal opening of the tube” in [043]. The Examiner suggests amending the specification such that the reference character 19 only refers to one structure.
The specification is objected to because reference character “27” has been used to designate both “a flexible attachment” in [045] and “a connecting material” in [045]. The Examiner suggests amending the specification such that the reference character 27 only refers to one structure. 
The specification is objected to because reference character “29” has been used to designate both “a feeding tube” in [048] and “the external wall” in [048]. The Examiner suggests amending the specification such that the reference character 29 only refers to one structure. 
The specification is objected to because reference character “3” has been used to designate both “alarm module” in [037], “the alarm function module” in [038], and “the alarm mechanism” in [038].  The Examiner suggests amending the specification such that the reference character 18 only refers to one structure only refers to one structure.
Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 7 recites “pulling the tip out of the tube using a mechanical attachment”. The specification dated 3/3/2020 lacks any mention of term pull, pulling, or pulled.
Claim 8 recites “push or pull the tip within the tube”. The specification dated 3/3/2020 lacks any mention of the terms push, pushing, pushed, pull, pulling, and pushed.
Claim Objections
Claims 1-3 and 5-12 are objected to because of the following informalities:   
Claim 1, line 1 recites “Replacement Gastrostomy Tube”. The Examiner suggests amending this to recite “replacement gastrostomy tube” as the word is not a proper noun and thus would not be capitalized.
Claim 1, line 3 recites “an Replacement Gastrostomy Tube”. The Examiner suggests amending this to recite “a [[an]] replacement gastrostomy tube” to fix a typographical error and lower case the wording of replacement gastrostomy tube as it is not a proper noun.
Claim 1, line 5 recites “a temporary distal “tip” structure”. The Examiner suggests amending out the quotation marks to improve the claim structure.
Claim 1, line 6 recites “in vivo;”. The Examiner suggests amending this to recite “in vivo; and” to improve the claim structure and language.
Claim 1, line 9 recites “Replacement Gastrostomy Tube”. The Examiner suggests amending this to recite “replacement gastrostomy tube” as the word is not a proper noun and thus would not be capitalized.
Claim 1, line 10 recites “of fluid at distal tube opening”. The Examiner suggests amending this to recite “of a fluid at a distal tube opening” as neither limitation of a fluid or a distal tube opening have been previously recited.
Claim 2, line 1 recites “Replacement Gastrostomy Tube”. The Examiner suggests amending this to recite “replacement gastrostomy tube” as the word is not a proper noun and thus would not be capitalized.
Claim 2, line 4 recites “wherein said sensing unit”. The Examiner suggests amending this to recite “wherein said pressure sensing unit” to improve the claim language consistency.
Claim 2, line 6 recites “Replacement Gastrostomy Tube”. The Examiner suggests amending this to recite “replacement gastrostomy tube” as the word is not a proper noun and thus would not be capitalized.
Claim 2, line 9 recites “to receive input from sensing unit”. The Examiner suggests amending this to recite “to receive an input from the pressure sensing unit” as the input has not been previously recited within the claims and to improve the claim language consistency within the claims.
Claim 2, line 11 recites “an alarm”. The Examiner suggests amending this to recite “[[an]] the alarm” as an alarm has been previously recited in claim 2, line 4.
Claim 3, line 1 recites “the sensing unit”. The Examiner suggests amending this to recite “the pressure sensing unit” to improve the claim language consistency.
Claim 3, line 2 recites “the current Replacement Gastrostomy Tube fluid pressure”. The Examiner suggests amending this to recite “a [[the]] current replacement gastrostomy tube fluid pressure” as the limitation has not been previously recited and the words replacement gastrostomy tube are not a proper noun and thus should not be capitalized.
Claim 3, line 3 recites “a history of the Replacement Gastrostomy Tube fluid pressure”. The Examiner suggests amending this to recite “a history of the replacement gastrostomy tube fluid pressure” the words replacement gastrostomy tube are not a proper noun and thus should not be capitalized.
Claim 3, line 4 recites “said computer”. The Examiner suggests amending this to recite “said remote computer” to improve the claim language consistency throughout claim 3.
Claim 5, line 1 recites “temporary, separable distal tip”. The Examiner suggests amending this to recite “temporary, separable distal tip structure” to improve the claim language consistency.
Claim 5, lines 2-3 recites “from a replacement gastrostomy tube”. The Examiner suggests amending this to recite “from [[a]] the replacement gastrostomy tube” as the limitation has previously been recited within the claims.
Claim 5, line 3 recites “a distal or external (proximal) tube opening”. Firstly, there is no period to end the claim. Therefore, the Examiner suggests amending this to recite “tube opening.”. Secondly, the Examiner suggests amending this to recite “[[a]] the distal tube opening or an external (proximal) tube opening” as a distal tube opening has previously been recited in claim 1, line 10 while the external (proximal) tube opening has not been previously recited.
Claim 6 is a different font theme and font size than the remainder of the claims. The Examiner suggests amending the claims such that they are all the same font theme and font size.
Claim 6, line 1 recite “the distal tip”. The Examiner suggests amending this to recite “the distal tip structure” to improve the claim language consistency.
Claim 6, lines 1-2 recites “biodegradable material sand a shape that”. The Examiner believes the word “sand” is erroneous. The Examiner suggests amending this to recite “biodegradable materials and the shape ”. The word “a” is amended with the word “the” as the shape of the distal tip has been previously recited in claim 5.
Claim 6, line 2 recites “the tip”. The Examiner suggests amending this to recite “the distal tip structure” to improve the claim language consistency.
Claim 7, line 1 recites “the tip”. The Examiner suggests amending this to recite “the distal tip structure” to improve the claim language consistency.
Claim 7, line 1 recites “a shape, size, and material”. The Examiner suggests amending this to recite “[[a]] the shape, size, and material” as these have been previously recited in claim 5.
Claim 7, line 2 recites “a distal opening”. The Examiner suggests amending this to recite “the [[a]] distal tube opening” as the limitation has been previously recited in the claims.
Claim 7, line 3 recites “the tip”. The Examiner suggests amending this to recite “the distal tip structure” to improve the claim language consistency.
Claim 8, line 2 recites “the rear-side of the tip”. The Examiner suggests amending this to recite “a [[the]] rear-side of the distal tip structure” as the limitation has not been previously recited in the claim and improve the claim language consistency.
Claim 8, line 2 recites “pull the tip”. The Examiner suggests amending this to recite “pull the distal tip structure” to improve the claim language.
Claim 9, lines 1-2 recites “including a mesh latticework structure”. The Examiner suggests amending this to recite “including the [[a]] mesh latticework structure” as this structure has been previously recited within the claims.
Claim 9, line 4 recites “the interior lumen”. The Examiner suggests amending this to recite “[[the]] an interior lumen” as the limitation has not been previously recited within the claim.
Claim 9, lines 4-5 recites “the exterior boundary of the circumference”. The Examiner suggests amending this to recite “ [[the]] an exterior boundary of [[the]] a circumference”.
Claims 10-11 appear to have a word processing error which produced an incorrect numbering (see the number 3 before the start of claim 10 and the number 4 before the start of claim 11). See the MPEP section MPEP 1.75(f).
Claim 10, lines 2-3 recites “the replacement gastrostomy tubes”. The word “tubes” is believed to be incorrectly plural. The Examiner suggests amending this to recite “the replacement gastrostomy tube [[tubes]]”.
Claim 11, line 2 recites “the interior lumen of a replacement gastrostomy tube”. The Examiner suggests amending this to recite “[[the]] an interior lumen of [[a]] the replacement gastrostomy tube” as the interior lumen has not been previously recited while the replacement gastrostomy tube has been recited within the claims.
Claim 11, line 3 recites “the material”. The Examiner suggests amending this to recite “the pH sensitive material” to improve the claim language consistency within the claim.
Claim 12, line 1 recites “as assembly”. The Examiner suggests the amending this to recite “[[as]] an assembly” as the word as is believed to be erroneous.
Claim 12, line 1 recites “Replacement Gastrostomy Tube”. The Examiner suggests amending this to recite “replacement gastrostomy tube” as the word is not a proper noun and thus would not be capitalized.
Claim 12, line 2 recites “comprising”. The Examiner suggests amending this to recite “comprising:” to add a colon after the word comprising in order to improve the claim language.
Claim 12, line 4 recites “Replacement Gastrostomy Tube”. The Examiner suggests amending this to recite “replacement gastrostomy tube” as the word is not a proper noun and thus would not be capitalized.
Claim 12, line 7 recite “a temporary distal “tip” structure”. The Examiner suggests amending this to remove the quotations to improve the claim language.
Claim 12, line 8 recites “the Replacement Gastrostomy Tube”. The Examiner suggests amending this to recite “an [[the]] replacement gastrostomy tube” as the limitation has not been previously recited in the claim and the wording does not need to be capitalized.
Claim 12, line 9 recites “a gastrostomy tube comprising,”. The Examiner suggests amending this to recite “a gastrostomy tube comprising[[,]]:” to improve the claim structure and formatting.
Claim 12, line 11 recites “Replacement Gastrostomy Tube”. The Examiner suggests amending this to recite “replacement gastrostomy tube” as the word is not a proper noun and thus would not be capitalized.
Claim 12, line 12 recites “the acidity of fluid”. The Examiner suggests amending this to recite “the acidity of a fluid” as the limitation has not been previously recited within the claims.
Claim 12, line 14 recites “Replacement Gastrostomy Tube”. The Examiner suggests amending this to recite “replacement gastrostomy tube” as the word is not a proper noun and thus would not be capitalized.
Claim 12, line 15 ends without any form of punctuation. Therefore, the Examiner suggests amending the line to end it with a semi-colon.
Claim 12, line 16 recites “the clinician”. The Examiner suggests amending this to recite “[[the]] a clinician” as this limitation has not been previously recited in the claim.
Claim 12, line 17 recites “an alarm”. The Examiner suggests amending this to recite “[[an]] the alarm” as the alarm has been recited in claim 12, line 5.
Claim 12, line 19 recites “the distal tip”. The Examiner suggests amending this to recite “the distal tip structure” to improve the claim language consistency.
Claim 12, lines 19-20 recite “on the distal Replacement Gastrostomy Tube end”. The Examiner suggests amending this to recite “on [[the]] a distal replacement gastrostomy tube end” as the limitation has not been previously recited within the claim and the wording does not need to be capitalized.
Claim 12, line 20 recites “Replacement Gastrostomy Tube”. The Examiner suggests amending this to recite “replacement gastrostomy tube” as the word is not a proper noun and thus would not be capitalized.
Claim 12, line 22 recites “a pH level of the material”. The Examiner suggests amending this to recite “a pH level of the pH sensor material” as this material has been previously recited within the claim. 
Claim 12, line 23 recites “Replacement Gastrostomy Tube”. The Examiner suggests amending this to recite “replacement gastrostomy tube” as the word is not a proper noun and thus would not be capitalized.
Appropriate correction is required.
Claim 2 is objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 recites “a gastrostomy tube comprising:”. It is unclear to the Examiner if “a gastrostomy tube” is the same as “a replacement gastrostomy tube” recited in line 6 of claim 1. For the purpose of examination, the limitation of “a gastrostomy tube” will be interpreted as “the replacement gastrostomy tube” as it is believed that this is the same tube.
Claim 2, lines 1-2 recites “the Replacement Gastrostomy Tube status device comprises from end-to-end”. It is unclear what this limitation means. Is this limitation providing further details for where the other recited limitations of claim 2 are located on the replacement gastrostomy tube status device or something different entirely? For the purpose of examination, this limitation will be interpreted as meaning that the replacement gastrostomy tube status device from is comprised of the following structural limitations.
Claim 2, line 3 recites “a pressure sensing unit”. It is unclear to the Examiner if this “pressure sensing unit” is the same as the “sensing module” as recited in claim 1, line 3. For the purpose of examination, the limitation of “a pressure sensing unit” will be interpreted as the same as the “sensing module” as recited in claim 1, line 3.
Claim 2, line 3 recites “a distal retention balloon”. It is unclear to the Examiner if this “distal retention balloon” is the same “retention balloon” as recited in claim 1, line 4. For the purpose of examination, the “distal retention balloon” and “retention balloon” will be interpreted as the same balloon.
Claim 2, lines 6-7 recites “optionally including any form of indication signaling a low-battery status”. This limitation is vague and indefinite as the Examiner cannot determine if this feature is required within the invention based on the term “optionally”. 
Claim 2, lines 12-13 recites “optionally configurable by a user for alarm type and, when applicable, alarm volume”. This limitation is vague and indefinite as the Examiner cannot determine if this feature is required within the invention based on the term “optionally”.
Claim 3 is rejected under 35 U.S.C. § 112(b) as being dependent upon a rejected claim under 35 U.S.C. § 112(b).
Claim 4, line 2 recites “optionally configurable volume, and/or a visual signal detectable by the user”. This limitation is vague and indefinite as the Examiner cannot determine if this feature is required within the invention based on the term “optionally”. 
Claim 4, line 2 recites “by the user”. This limitation lacks the proper antecedent basis in the claim. Therefore, for the purpose of examination, this limitation will be interpreted as “by a [[the]] user”.
Claim 5, line 1 recites “the temporary, separable distal tip”. However, claim 1 never recited that the temporary distal “tip” structure is separable. Therefore, it is unclear to the Examiner if the distal tip is separable as recited within claim 1. For the purpose of examination, claim 5, line 1 will be interpreted as further limiting the temporary, distal tip structure to be separable.
Claim 6, lines 2-3 recites “the tube”. This is unclear to the Examiner as the Examiner does not know if “the tube” is referring to the “replacement gastrostomy tube”. For the purpose of examination, this limitation will be interpreted as “the replacement gastrostomy tube” as it is believed that this limitation is referring to the “replacement gastrostomy tube”.
Claim 7, line 2 recites “the tip is constructed in a shape, size, and material which can, based on common principles of the art, be safely withdrawn through  a distal opening”. It is unclear to the Examiner where the metes and bounds of the claim begin and end as no boundaries can be understood based on the wording  of “common principles of the art”.
Claim 7, line 3 recites “the tube”. This is unclear to the Examiner as the Examiner does not know if “the tube” is referring to the “replacement gastrostomy tube”. For the purpose of examination, this limitation will be interpreted as “the replacement gastrostomy tube” as the Examiner believes this limitation is referring to the replacement gastrostomy tube.
Claim 7, lines 2-3 recites “safely withdrawn through a distal opening in the replacement gastrostomy tube via pulling the tip out of the tube using a mechanical attachment”. It is unclear to the Examiner how the tip is withdrawn through the distal opening by pulling. Contrary to the claim it appears like the tip is withdrawn through the distal opening by pushing the tip. For the purpose of examination, this limitation will be interpreted as “pushing”.
Claim 8, line 2 recites “within the tube”. This is unclear to the Examiner as the Examiner does not know if “the tube” is referring to the “replacement gastrostomy tube”. For the purpose of examination, this limitation will be interpreted as “the replacement gastrostomy tube” as it is believed that this limitation is referring to the replacement gastrostomy tube.
Claim 9, line 1 recites “the gastrostomy tube”. This is unclear to the Examiner as the Examiner does not know if “the gastrostomy tube” is the same tube as the “replacement gastrostomy tube”. For the purpose of examination, this limitation will be interpreted as “the replacement gastrostomy tube” as the Examiner believes these limitations are referring to the same tube.
Claim 9, lines 1-3 recites “a mesh- latticework structure embedded along the replacement gastrostomy tube of customary design as referenced in prior art”. It is unclear to the Examiner where the metes and bounds begin and end as the Examiner does not know specifically which prior art is being referred to within the claims. 
Claim 9, lines 4, 5, 6, and 7 recite “the tube” on five times. This is unclear to the Examiner as the Examiner does not know if “the tube” is referring to the “replacement gastrostomy tube”. For the purpose of examination, each limitation will be interpreted as “the replacement gastrostomy tube”. 
Claim 9, line 3 recites “a tubular lattice-work layer”. It is unclear to the Examiner if this “tubular lattice-work layer” is the same structure as the recited “mesh-lattice work structure” as recited earlier in claim 9. For the purpose of examination, the limitation “a tubular lattice-work layer” will be interpreted as the same structure as the “mesh-lattice work structure”.
Claim 10 is rejected under 35 U.S.C. § 112(b) as being dependent upon a rejected claim under 35 U.S.C. § 112(b).
Claim 11, line 1 recites “the gastrostomy tube”. It is unclear to the Examiner if this “gastrostomy tube” is the same tube as the recited “replacement gastrostomy tube”. For the purpose of examination, the limitation “the gastrostomy tube” will be interpreted as “the replacement gastrostomy tube”.
Claim 11 recites “a pH-sensitive material”, “pH sensitive material”, and “color of the material”. It is unclear to the Examiner if these limitations are the same structure as the recited “pH sensor” in claim 1, line 10. For the purpose of Examination, the aforementioned limitations of claim 11 will be interpreted as the pH sensor of claim 1.
Claim 12, line 9 recites “a gastrostomy tube”. It is unclear to the Examiner if this “gastrostomy tube” is the same or different than the recited “replacement gastrostomy tube” recited in line 8 of claim 12. For the purpose of examination, the limitation “a gastrostomy tube” will be interpreted as “the replacement gastrostomy tube” as it is believed that these to recitations are referring to the same tube.
Claim 12, lines 14-15 recites  “Inserting the assembly into a Replacement Gastrostomy Tube during preparation for insertion into a body of such a tube”. This limitation is unclear to the Examiner because the it currently reads as the assembly, which comprises a replacement gastrostomy tube and a gastrostomy tube, is being inserted into a replacement gastrostomy tube (is this a second, new gastrostomy tube or the same one that is recited earlier on in the claim) during preparation for insertion into a body of such a tube. Therefore, this limitation is confusing as the language suggests inserting the assembly inside itself. For the purpose of examination, this limitation will be interpreted as “Inserting the assembly into a patient’s body;”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solovay et al. (US 2008/0091146; hereinafter Solovay).
With regards to claim 1, Solovay discloses (Figs. 1-1c) an assembly (see Fig. 1) for use in Replacement Gastrostomy Tube therapy (see Abstract), comprising one or more of: 
a Replacement Gastrostomy Tube status device comprising a sensing module able to trigger an alarm that indicates the under inflation status of a retention balloon; 
a temporary distal "tip" structure able to assist with the proper placement/centering of a Replacement Gastrostomy Tube in vivo; 
a gastrostomy tube (1) comprising, 
a mesh latticework structure ([0029] “the tube 1 may be stiffened, made durable and less collapsible by, for example, braiding the tube using nylon”) to increase the structural integrity of the Replacement Gastrostomy Tube; and/or 
a pH sensor able to measure the acidity of fluid at distal tube opening.
With regards to claim 9, Solovay discloses the claimed invention of claim 1 and Solovay further discloses that the gastrostomy tube (1) is comprised including a mesh- latticework structure embedded along the replacement gastrostomy tube of customary design as referenced in prior art (see [0029])  having a main feeding tube (see at 1 in Fig. 1) incorporating a tubular lattice-work layer at any point on or between the interior lumen of the tube and the exterior boundary of the circumference of the tube (see [0029]), and extending any of the length or ports of the tube (see [0029]), such that commonly found flexibility of the tube is substantially retained while creating enhanced resistance to deformation from an original shape and circumference of the tube (see [0029]).
With regards to claim 10, Solovay discloses the claimed invention of claim 9 and Solovay further discloses that the mesh latticework structure is constructed of any material sufficient to create increased structural integrity to resist deformation of the replacement gastrostomy tubes (see [0029]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solovay in view of Reydel (US 2017/0251917).
With regards to claim 1, Solovay discloses (Figs. 1-1c) an assembly (see Fig. 1) for use in Replacement Gastrostomy Tube therapy (see Abstract), comprising one or more of: 
a Replacement Gastrostomy Tube status device comprising a sensing module able to trigger an alarm that indicates the under inflation status of a retention balloon; 
a temporary distal "tip" structure able to assist with the proper placement/centering of a Replacement Gastrostomy Tube in vivo; 
a gastrostomy tube (1) comprising, 
a mesh latticework structure ([0029] “the tube 1 may be stiffened, made durable and less collapsible by, for example, braiding the tube using nylon”) to increase the structural integrity of the Replacement Gastrostomy Tube; and/or 
a pH sensor able to measure the acidity of fluid at distal tube opening.
However, Solovay is silent with regards to the following:
the assembly further comprising:
an Replacement Gastrostomy Tube status device comprising a sensing module able to trigger an alarm that indicates the under inflation status of a retention balloon.
Nonetheless, Reydel teaches a Replacement Gastrostomy Tube status device comprising a sensing module able to trigger an alarm that indicates the under inflation status of a retention balloon (see [0149] “If an alarm is included as part of an informing feature, a noise may be emitted when the balloon pressure exceeds or dips below predetermined threshold levels”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of Solovay with a teaching of Reydel such that the assembly further includes a Replacement Gastrostomy Tube status device comprising a sensing module able to trigger an alarm that indicates the under inflation status of a retention balloon. One of ordinary skill in the art would have been motivated to make this modification, as the inclusion of this balloon pressure monitoring feature may reduce the risk of overinflating or rupturing (see [0149] of Reydel).
The assembly of Solovay modified in view of Reydel will hereinafter be referred to as the assembly of Solovay and Reydel.
With regards to claim 4, the assembly of Solovay and Reydel teaches the claimed invention of claim 1, however, Solovay is silent with regards to the alarm further comprises a local auditory signal with optionally configurable volume, and/or a visual signal detectable by the user.
Nonetheless, Reydel further teaches that the alarm further comprises a local auditory signal with optionally configurable volume, and/or a visual signal detectable by the user (see [0149]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of Solovay and Reydel with a further teaching of Reydel such that the alarm further comprises a local auditory signal with optionally configurable volume, and/or a visual signal detectable by the user. One of ordinary skill in the art would have been motivated to make this modification, as the alarm reduces the risk of overinflating or rupturing the balloon within the patient as the alarm emits a noise when the balloon pressure exceeds or dips below predetermined threshold levels (see [0149] of Reydel).
With regards to claim 12, Solovay discloses (Figs. 1-1c) a method of using as assembly (see [0032-0035]) in a Replacement Gastrostomy Tube therapy (see Abstract), comprising 
providing an assembly (see Fig. 1) comprising one or more of: 
a Replacement Gastrostomy Tube status device comprising a sensing module able to trigger an alarm that indicates the under inflation status of a retention balloon; 
a temporary distal "tip" structure able to indicate the proper centering of the Replacement Gastrostomy Tube in vivo; 
a gastrostomy tube (1) comprising, 
a mesh latticework structure ([0029] “the tube 1 may be stiffened, made durable and less collapsible by, for example, braiding the tube using nylon”) to increase the structural integrity of the Replacement Gastrostomy Tube; and/or 
a pH sensor material able to measure the acidity of fluid at a distal tube opening; 
Inserting the assembly into a Replacement Gastrostomy Tube during preparation for insertion into a body of such a tube  (see [0032-0035] and Fig. 1)
Detecting by the clinician, one or more of: 
an alarm for when the retention balloon is underinflated due to loss of fluid; 
the distal tip  is in position on the distal Replacement Gastrostomy Tube end, and the Replacement Gastrostomy Tube is properly centered during insertion; 
a pH level of the material after inserting the Replacement Gastrostomy Tube into a patient's body.
However, Solovay is silent with regards to the following limitations of the method:
the assembly further comprising:
a Replacement Gastrostomy Tube status device comprising a sensing module able to trigger an alarm that indicates the under inflation status of a retention balloon; and
Detecting by the clinician, one or more of: 
an alarm for when the retention balloon is underinflated due to loss of fluid.
Nonetheless, Reydel teaches a Replacement Gastrostomy Tube status device comprising a sensing module able to trigger an alarm that indicates the under inflation status of a retention balloon (see [0149] “If an alarm is included as part of an informing feature, a noise may be emitted when the balloon pressure exceeds or dips below predetermined threshold levels”);
Detecting by the clinician, one or more of:
	an alarm for when the retention balloon is underinflated due to loss of fluid (see [0149]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of the method of Solovay with a teaching of Reydel such that the assembly further includes a Replacement Gastrostomy Tube status device comprising a sensing module able to trigger an alarm that indicates the under inflation status of a retention balloon; and detecting by the clinician, one or more of: an alarm for when the retention balloon is underinflated due to loss of fluid. One of ordinary skill in the art would have been motivated to make this modification, as the inclusion of this balloon pressure monitoring feature may reduce the risk of overinflating or rupturing (see [0149] of Reydel).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solovay and Reydel as applied to claim 1 above and in further view Claude et al. (US 5,562,621; hereinafter Claude).
With regards to claim 2, the assembly of Solovay and Reydel teaches the claimed invention of claim 1, however, Solovay is silent with regards to the Replacement Gastrostomy Tube status device comprises from end-to-end, 
a pressure sensing unit that receives electrical input from a distal retention balloon fluid pressure sensor, wherein said sensing unit is able trigger an alarm when a fluid pressure passes a threshold level; 
a battery able to power the Replacement Gastrostomy status device, optionally including any form of indication signaling a low-battery status; 
an electrical circuit comprising a processor, a memory, and a wired or wireless transmitter able to receive input from sensing unit, and able to compute when the fluid pressure threshold level is reached; 
an alarm unit able to trigger an alarm when the fluid pressure threshold level is reached, said alarm being optionally configurable by a user for alarm type and, when applicable, alarm volume.
Nonetheless, Reydel further teaches that a pressure sensing unit that receives electrical input from a distal retention balloon fluid pressure sensor, wherein said sensing unit is able trigger an alarm when a fluid pressure passes a threshold level (see [0149]); 
an alarm unit able to trigger an alarm when the fluid pressure threshold level is reached (see [0149]), said alarm being optionally configurable by a user for alarm type and, when applicable, alarm volume.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the replacement gastrostomy status device of the assembly of Solovay and Reydel in view of a further teaching of Reydel such that the replacement gastrostomy status device a pressure sensing unit that receives electrical input from a distal retention balloon fluid pressure sensor, wherein said sensing unit is able trigger an alarm when a fluid pressure passes a threshold level and an alarm unit able to trigger an alarm when the fluid pressure threshold level is reached, said alarm being optionally configurable by a user for alarm type and, when applicable, alarm volume. One of ordinary skill in the art would have been motivated to make this modification, as Reydel teaches that the inclusion of this balloon pressure monitoring feature may reduce the risk of overinflating or rupturing (see [0149] of Reydel).
However, the assembly of Solovay and Reydel is silent with regards to the following limitations:
a battery able to power the Replacement Gastrostomy status device, optionally including any form of indication signaling a low-battery status; and
an electrical circuit comprising a processor, a memory, and a wired or wireless transmitter able to receive input from sensing unit, and able to compute when the fluid pressure threshold level is reached.
Nonetheless, Claude teaches a battery (see abstract) able to power the Replacement Gastrostomy status device (see abstract), optionally including any form of indication signaling a low-battery status (74 and col. 7, lines 43-65); and
an electrical circuit (see Fig. 8) comprising a processor (30), a memory (40), and a wired or wireless transmitter (44) able to receive input from sensing unit (32), and able to compute when the fluid pressure threshold level is reached (col. 6, lines 20-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of Solovay and Reydel with a teaching of Claude such that the replacement gastrostomy tube status device further comprises a battery able to power the Replacement Gastrostomy status device, optionally including any form of indication signaling a low-battery status; and an electrical circuit comprising a processor, a memory, and a wired or wireless transmitter able to receive input from sensing unit, and able to compute when the fluid pressure threshold level is reached. One of ordinary skill in the art would have been motivated to make this modification, as Reydel is silent with regards to how the replacement gastrostomy tube status device is powered. Therefore, one of ordinary skill would refer to the teaching of Claude in order to determine a method for powering the replacement gastrostomy tube status device (e.g. a battery) (see Abstract of Claude). Additionally, including a memory within the replacement gastrostomy tube status device allows for the historical data to be retrieved and displayed and/or printed as required (see Col. 3, line 66 – Col. 4, lines 3 of Claude).
The assembly of Solovay and Reydel will hereinafter be referred to as the assembly of Solovay, Reydel, and Claude. 
With regards to claim 3, the assembly of Solovay, Reydel, and Claude teaches the claimed invention of claim 2, however, Solovay is silent with regards to the sensing unit further comprises electrical circuitry to wirelessly transmit the alarm, and/or the current Replacement Gastrostomy Tube fluid pressure level, and/or a history of the Replacement Gastrostomy Tube fluid pressure level to a remote computer, wherein said computer comprises one or more of. a remote server, and a user electronic computing device.
Nonetheless, Claude further teaches that the sensing unit (32) further comprises electrical circuitry (see Fig. 8) to wirelessly (see Col. 1, lines 6-10) transmit the alarm (see col. 2, line 63 – Col. 3, line 4), and/or the current Replacement Gastrostomy Tube fluid pressure level (see Col. 2, line 65 – Col. 3, line 68), and/or a history of the Replacement Gastrostomy Tube fluid pressure level (see Col. 4, line 1-3) to a remote computer (14), wherein said computer comprises one or more of: 
a remote server, and 
a user electronic computing device (see 14 and Col. 4, lines 44-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of Solovay, Reydel, and Claude with a further teaching of Claude such that the sensing unit further comprises electrical circuitry to wirelessly transmit the alarm, and/or the current Replacement Gastrostomy Tube fluid pressure level, and/or a history of the Replacement Gastrostomy Tube fluid pressure level to a remote computer, wherein said computer comprises one or more of a remote server, and a user electronic computing device. One of ordinary skill in the art would have been motivated to make this modification, as Claude teaches that the memory within the replacement gastrostomy tube status device allows for the historical data to be retrieved and displayed and/or printed as required (see Col. 3, line 66 – Col. 4, lines 3 of Claude).
Claims 1, 5 – 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solovay as applied to claim 1 above and in further view Snow (US 2002/0198440).
With regards to claim 1, Solovay discloses (Figs. 1-1c) an assembly (see Fig. 1) for use in Replacement Gastrostomy Tube therapy (see Abstract), comprising one or more of: 
a Replacement Gastrostomy Tube status device comprising a sensing module able to trigger an alarm that indicates the under inflation status of a retention balloon; 
a temporary distal "tip" structure able to assist with the proper placement/centering of a Replacement Gastrostomy Tube in vivo; 
a gastrostomy tube (1) comprising, 
a mesh latticework structure ([0029] “the tube 1 may be stiffened, made durable and less collapsible by, for example, braiding the tube using nylon”) to increase the structural integrity of the Replacement Gastrostomy Tube; and/or 
a pH sensor able to measure the acidity of fluid at distal tube opening.
	However, Solovay is silent with regards to the following limitations:
		the assembly further comprising:
		a temporary distal "tip" structure able to assist with the proper placement/centering of a Replacement Gastrostomy Tube in vivo.
Nonetheless, Snow teaches (Figs. 10a-10c) a temporary distal "tip" structure (16) able to assist with the proper placement/centering of a Replacement Gastrostomy Tube in vivo (see [0030] and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of Solovay with a teaching of Snow such that the assembly further comprises a temporary distal "tip" structure able to assist with the proper placement/centering of a Replacement Gastrostomy Tube in vivo. One of ordinary skill in the art would have been motivated to make this modification, as Snow teaches that the tip eases the placement of the system and tissue dilation is facilitated by providing a tip that varies in diameter from the front end to the back end of the tip (see [0030] of Snow).
The assembly of Solovay modified in view of Snow will hereinafter be referred to as the assembly of Solovay and Snow.
With regards to claim 5, the assembly of Solovay and Snow teaches the claimed invention of claim 1, however Solovay is silent with regards to the temporary, separable distal tip is constructed in a shape, size and material which can be mechanically, forcibly and/or chemically dislodged from a replacement gastrostomy tube in vivo, either through a distal or external (proximal) tube opening.
Nonetheless, Snow further teaches (Figs. 10a-10c) that the temporary, separable distal tip (16; see abstract, [0031], [0033], and [0050]) is constructed in a shape, size and material which can be mechanically, forcibly and/or chemically dislodged from a replacement gastrostomy tube (18) in vivo, either through a distal (see at 10 in Fig. 10c) or external (proximal) tube opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the temporary, separable distal tip structure of the assembly of Solovay and Snow with a further teaching of Snow such that the temporary, separable distal tip is constructed in a shape, size and material which can be mechanically, forcibly and/or chemically dislodged from a replacement gastrostomy tube in vivo, either through a distal or external (proximal) tube opening. One of ordinary skill in the art would have been motivated to make this modification, as Snow teaches this tip structure provides for the dilation of tissue during insertion of a PEG system and that dilation is facilitated by providing a tip that varies in diameter from the front end to the back end of the tip (see [0030] of Snow).
With regards to claim 6, the assembly of Solovay and Snow teaches the claimed invention of claim 5, however Solovay is silent with regards to the distal tip comprises biocompatible, biodegradable materials and a shape that is able to dissolve safely in a patient's digestive system when the tip is dislodged from the tube into the patient's stomach.
Nonetheless, Snow further teaches (Figs. 10a-10c) the distal tip comprises biocompatible, biodegradable materials and a shape that is able to dissolve safely in a patient's digestive system when the tip is dislodged from the tube into the patient's stomach. (see abstract, [0031], and [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the distal tip of the assembly of Solovay and Snow with a further teaching of Snow such that the distal tip comprises biocompatible, biodegradable materials and a shape that is able to dissolve safely in a patient's digestive system when the tip is dislodged from the tube into the patient's stomach. One of ordinary skill in the art would have been motivated to make this modification, as Snow teaches a means for dislodging of the tip from the tube via dissolving the biocompatible, biodegradable materials (see abstract, [0031], and [0040] of Snow).
With regards to claim 7, the assembly of Solovay and Snow teaches the claimed invention of claim 5, however Solovay is silent with regards to the tip is constructed in a shape, size and material which can, based on common principles of the art, be safely withdrawn through a distal opening in the replacement gastrostomy tube via pulling the tip out of the tube using a mechanical attachment.
Nonetheless, Snow further teaches (Figs. 10a-10c) that the tip (16) is constructed in a shape, size and material which can, based on common principles of the art, be safely withdrawn through a distal opening (see at 10 in Fig. 10c) in the replacement gastrostomy tube (18) via pulling the tip out of the tube using a mechanical attachment (27) (see [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of Solovay and Snow with a further teaching of Snow such that the tip is constructed in a shape, size and material which can, based on common principles of the art, be safely withdrawn through a distal opening in the replacement gastrostomy tube via pulling the tip out of the tube using a mechanical attachment. One of ordinary skill in the art would have been motivated to make this modification, as Snow further teaches a means for the dislodgement of the tip from the tube via pushing using a mechanical attachment (see [0050] of Snow).
With regards to claim 8, the assembly of Solovay and Snow teaches the claimed invention of claim 7, however Solovay is silent with regards to the mechanical attachment comprises a flexible, rod-like structure affixed to the rear-side of the tip, and able to push and pull the tip within the tube.
Nonetheless, Snow further teaches the mechanical attachment (27) comprises a flexible, rod-like structure (see [0044]) affixed to the rear-side of the tip (16; see Fig. 10a), and able to push and pull the tip within the tube (see [0043] and [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of Solovay and Snow in view of a further teaching of Snow such that the mechanical attachment comprises a flexible, rod-like structure affixed to the rear-side of the tip, and able to push and pull the tip within the tube. One of ordinary skill in the art would have been motivated to make this modification, as Snow teaches the method of removing the tip from the tube via a mechanical attachment (see [0043] and [0050] of Snow).
With regards to claim 12, Solovay discloses (Figs. 1-1c) a method of using as assembly (see [0032-0035]) in a Replacement Gastrostomy Tube therapy (see Abstract), comprising 
providing an assembly (see Fig. 1) comprising one or more of: 
a Replacement Gastrostomy Tube status device comprising a sensing module able to trigger an alarm that indicates the under inflation status of a retention balloon; 
a temporary distal "tip" structure able to indicate the proper centering of the Replacement Gastrostomy Tube in vivo; 
a gastrostomy tube (1) comprising, 
a mesh latticework structure ([0029] “the tube 1 may be stiffened, made durable and less collapsible by, for example, braiding the tube using nylon”) to increase the structural integrity of the Replacement Gastrostomy Tube; and/or 
a pH sensor material able to measure the acidity of fluid at a distal tube opening; 
Inserting the assembly into a Replacement Gastrostomy Tube during preparation for insertion into a body of such a tube  (see [0032-0035] and Fig. 1)
Detecting by the clinician, one or more of: 
an alarm for when the retention balloon is underinflated due to loss of fluid; 
the distal tip  is in position on the distal Replacement Gastrostomy Tube end, and the Replacement Gastrostomy Tube is properly centered during insertion; 
a pH level of the material after inserting the Replacement Gastrostomy Tube into a patient's body.
	However, Solovay is silent with regards to the method comprising the following limitations:
	the assembly further comprising:
a temporary distal "tip" structure able to indicate the proper centering of the Replacement Gastrostomy Tube in vivo; and 
Detecting by the clinician, one or more of: 
the distal tip  is in position on the distal Replacement Gastrostomy Tube end, and the Replacement Gastrostomy Tube is properly centered during insertion. 
Nonetheless, Snow teaches the assembly further comprising:
a temporary distal "tip" structure (16) able to indicate the proper centering of the Replacement Gastrostomy Tube in vivo (see [0030] and [0033]); and 
Detecting by the clinician, one or more of: 
the distal tip is in position on the distal Replacement Gastrostomy Tube end (see near 10 in Fig. 10c), and the Replacement Gastrostomy Tube is properly centered during insertion (see Fig. 11G and see [0030] and [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of the method of Solovay with a teaching of Snow such that the a temporary distal "tip" structure able to indicate the proper centering of the Replacement Gastrostomy Tube in vivo; and detecting by the clinician, one or more of: the distal tip  is in position on the distal Replacement Gastrostomy Tube end, and the Replacement Gastrostomy Tube is properly centered during insertion. One of ordinary skill in the art would have been motivated to make this modification, as Snow teaches that the tip eases the placement of the system and tissue dilation is facilitated by providing a tip that varies in diameter from the front end to the back end of the tip (see [0030] of Snow).
Claims 1, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solovay in view of Brister et al. (US 10,264,995; hereinafter Brister).
With regards to claim 1, Solovay discloses (Figs. 1-1c) an assembly (see Fig. 1) for use in Replacement Gastrostomy Tube therapy (see Abstract), comprising one or more of: 
a Replacement Gastrostomy Tube status device comprising a sensing module able to trigger an alarm that indicates the under inflation status of a retention balloon; 
a temporary distal "tip" structure able to assist with the proper placement/centering of a Replacement Gastrostomy Tube in vivo; 
a gastrostomy tube (1) comprising, 
a mesh latticework structure ([0029] “the tube 1 may be stiffened, made durable and less collapsible by, for example, braiding the tube using nylon”) to increase the structural integrity of the Replacement Gastrostomy Tube; and/or 
a pH sensor able to measure the acidity of fluid at distal tube opening.
	However, Solovay is silent with regards to the gastrostomy tube further comprising a pH sensor able to measure the acidity of fluid at distal tube opening.
	Nonetheless, Brister teaches (Figs. 71a-71b) a pH sensor (820) able to measure the acidity of fluid at distal tube opening (see col. 174, lines 20-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of Solovay with a teaching of Snow such that the gastrostomy tube of the assembly further comprises a pH sensor able to measure the acidity of fluid at distal tube opening. One of ordinary skill in the art would have been motivated to make this modification, as Brister teaches that this medium confirms correct insertion of the intragastric tube in the patient’s stomach (see col. 174, lines 20-36 of Brister).
	The assembly of Solovay modified in view of Brister will hereinafter be referred to as the assembly of Solovay and Brister.
With regards to claim 11, the assembly of Solovay and Brister teaches the claimed invention of claim 1, however, Solovay is silent with regards to the gastrostomy tube comprises a pH-sensitive material within the interior lumen of a replacement gastrostomy tube comprising translucent tube walls, wherein the pH sensitive material and a change in a color of the material, is visible through the translucent tube walls.
Nonetheless, Brister further teaches (Figs. 71a-71b)  the gastrostomy tube (810) comprises a pH-sensitive material (820) within the interior lumen of a replacement gastrostomy tube comprising translucent tube walls (812), wherein the pH sensitive material and a change in a color of the material, is visible through the translucent tube walls (see col. 174, lines 20-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of Solovay and Brister in view of a further teaching of Brister such that the gastrostomy tube comprises a pH-sensitive material within the interior lumen of a replacement gastrostomy tube comprising translucent tube walls, wherein the pH sensitive material and a change in a color of the material, is visible through the translucent tube walls. One of ordinary skill in the art would have been motivated to make this modification, as Brister teaches that this medium confirms correct insertion of the intragastric tube in the patient’s stomach (see col. 174, lines 20-36 of Brister).
With regards to claim 12, Solovay discloses (Figs. 1-1c) a method of using as assembly (see [0032-0035]) in a Replacement Gastrostomy Tube therapy (see Abstract), comprising 
providing an assembly (see Fig. 1) comprising one or more of: 
a Replacement Gastrostomy Tube status device comprising a sensing module able to trigger an alarm that indicates the under inflation status of a retention balloon; 
a temporary distal "tip" structure able to indicate the proper centering of the Replacement Gastrostomy Tube in vivo; 
a gastrostomy tube (1) comprising, 
a mesh latticework structure ([0029] “the tube 1 may be stiffened, made durable and less collapsible by, for example, braiding the tube using nylon”) to increase the structural integrity of the Replacement Gastrostomy Tube; and/or 
a pH sensor material able to measure the acidity of fluid at a distal tube opening; 
Inserting the assembly into a Replacement Gastrostomy Tube during preparation for insertion into a body of such a tube  (see [0032-0035] and Fig. 1)
Detecting by the clinician, one or more of: 
an alarm for when the retention balloon is underinflated due to loss of fluid; 
the distal tip  is in position on the distal Replacement Gastrostomy Tube end, and the Replacement Gastrostomy Tube is properly centered during insertion; 
a pH level of the material after inserting the Replacement Gastrostomy Tube into a patient's body.
	However, Solovay is silent with regards to the method comprising the following limitations:
	the gastrostomy tube further comprising:
a pH sensor material able to measure the acidity of fluid at a distal tube opening; and 
Detecting by the clinician, one or more of: 
a pH level of the material after inserting the Replacement Gastrostomy Tube into a patient's body.
Nonetheless, Brister teaches (Figs. 71a-71b) the gastrostomy tube (810) further comprising:
a pH sensor material (820) able to measure the acidity of fluid at a distal tube opening (see col. 174, lines 20-36); and 
Detecting by the clinician, one or more of: 
a pH level of the material after inserting the Replacement Gastrostomy Tube into a patient's body (see col. 174, lines 20-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of the method of Solovay with a teaching of Brister such that the gastrostomy tube of the assembly further comprising: a pH sensor material able to measure the acidity of fluid at a distal tube opening; and Detecting by the clinician, one or more of: a pH level of the material after inserting the Replacement Gastrostomy Tube into a patient's body. One of ordinary skill in the art would have been motivated to make this modification, as Brister teaches that this medium confirms correct insertion of the intragastric tube in the patient’s stomach (see col. 174, lines 20-36 of Brister).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                            /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783